Order entered October 30, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00770-CV

                       DOW JONES & COMPANY, INC., Appellant

                                              V.

    HIGHLAND CAPITAL MANAGEMENT, L.P., AND PATRICK DAUGHERTY,
                           Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-04005

                                          ORDER
       Before the Court is appellee Highland Capital Management, L.P.’s unopposed Motion to

Substitute Counsel. We GRANT Highland Capital’s Motion to Substitute Counsel. We DIRECT

the Clerk of the Court to remove Marc D. Katz, Crystal J. Woods, Adam H. Pierson and DLA

Piper LLP, located at 1717 Main Street, Suite 4600, Dallas, Texas 75201 as counsel for Highland

Capital Management, L.P. We further DIRECT the Clerk to send future communications to

Highland Capital Management, L.P. through its substitute counsel Michael K. Hurst, Lynn Pinker

Cox Hurst, LLP, at 2100 Ross Avenue, Suite 2700, Dallas, Texas 75201.
/s/   DAVID J. SCHENCK
      JUSTICE